Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on August 24, 2020. Claims 1, 37-55 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
3.	Claim 55 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse by Nicholas S. Whitelaw in a voice mail received on May 12, 2022.
Information Disclosure Statement
4.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 37-43, 45-47 and 49-54 are rejected under 35 U.S.C. 103 as being unpatentable over El-Sallabi; Hassan Mohamed (US 8532676 B1), hereafter “El-Sallabi,” in view of CAHILL S V et al. (US 8270905 B1), hereafter “Cahill.”
	Consider claim 1. El-Sallabi discloses a radio system comprising a radio receiver and a processing system, wherein (see col. 8 lines 59-63; … Location classification system 101 comprises: processor 301; memory 303; and transceiver 305. Location classification system 101 comprises the hardware and requisite application software to execute software, receive signals, transmit signals …): the radio receiver is configured to detect radio signals transmitted from a radio transmitter on a plurality of frequency channels (see fig. 1, col 7 lines 30-35 … As depicted here, wireless terminal 150 receives radio-frequency ("RF") wireless signals from base stations 107-1, 107-2, and 107-3; wireless terminal 150 has an active two-way communication link with only one base station--base station 107-2 (as described in more detail in regard to FIG. 2) … and 57-60 …  wireless terminal 150 "sees" beacon signals from one or more antennas of each of the several base stations 107 …), and to measure respective signal strengths of the radio signals for each of the plurality of frequency channels (see col. 8 lines 6-13; … Thus, wireless terminal 150 receives a plurality of wireless signals from a plurality of antennas, each signal being received by the wireless terminal with a given signal strength, e.g., measured in dBm. Wireless terminal 150 empirically measures the received signal strengths. According to the illustrative embodiment, the received signal strengths are periodically reported by wireless terminal 150 in a signal report 203  …); and the processing system is configured to evaluate a measure of statistical dispersion of the respective signal strengths over the plurality of frequency channels (see col. 15 lines 11-21; …a measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal; all other considerations being equal, because of poor propagation indoors relative to outdoors, when a measure of statistical dispersion indicates relatively higher dispersion among the received signal strengths (e.g., high standard deviation), the factor tends to indicate that the signals were received indoors; likewise, perhaps because of lower received power indoors, a relatively low mean may indicate that the signals were received indoors   … ).
El-Sallabi, however, does not particular refer to the following limitation taught by Cahill, in analogous art; to use the measure of statistical dispersion to determine information relating to a proximity of the radio transmitter to the radio receiver (see col. 3 lines 52-56;  proximity determination of a mobile radio relative to its base radio. In one example, this description describes a method and apparatus for a determining NEAR or FAR status of a headset using frequency swept RSSI measurements).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of El-Sallabi, who discloses determine the distances between different cells at col. 16 lines 25-34 and have it include the teachings of Cahill. The motivation would have been in order to provide a more accurate distance determination (see col. 3 lines 52-56). 
Consider claim 37 in view of claim 1 above. El-Sallabi further discloses wherein the processing system is configured to calculate a separation metric that increases with increasing geometrical distance between the radio transmitter and the radio receiver, and wherein the information relating to the proximity of the radio transmitter to the radio receiver comprises said separation metric (see col. 13 lines 35-40; … location classification system 101 performs the operations of defining the pre-defined locations and characterizing each one based on the GIS data. Examples of characterizations for a pre-defined location include without limitation: indoors, outdoors, high-elevation, low-elevation, etc …).
Consider claim 38 in view of claim 37 above. El-Sallabi further discloses wherein the processing system is configured to calculate the separation metric such that the separation metric decreases monotonically with decreasing statistical dispersion for at least some average signal strengths (see col. 13 lines 35-40; … location classification system 101 performs the operations of defining the pre-defined locations and characterizing each one based on the GIS data. Examples of characterizations for a pre-defined location include without limitation: indoors, outdoors, high-elevation, low-elevation, etc … and col. 16 lines 1-2; … because of poor propagation indoors relative to outdoors …).
Consider claim 39 in view of claim 1 above. Cahill further discloses wherein the processing system is configured to use an average of the respective signal strengths of radio signals in the plurality of frequency channels, in combination with the measure of statistical dispersion, when determining the information relating to the proximity of the radio transmitter to the radio receiver (see fig. 7, col. 2 lines 3-9; … FIG. 7 is a graph illustrating an RSSI profile 702, average RSSI 704, and peak RSSI 706 as a function of frequency at a FAR range of approximately fourteen feet to the base station (the 71st Fresnel zone for 2.45 GHz ISM band.). As shown in FIG. 7, the farther away the headset from the base station, the more frequency sensitive the fades become, but the less bothersome if averaging is used …). The motivation would have been in order to provide a more accurate distance determination (see col. 3 lines 52-56).
Consider claim 40 in view of claim 39 above. Cahill further discloses wherein the processing system is configured to apply a weight to the average of the respective signal strengths, when determining the information relating to the proximity of the radio transmitter to the radio receiver, wherein the weight depends on the measure of statistical dispersion (see col. 4 lines 28-33; … In these example systems, it's also possible to determine range by examining the fading profile over time. This is done (once the signal level is being measured either as part of normal hopping or by means of a probing beacon) by calculating the autocorrelation of the RSSI as a function of frequency offset …). The motivation would have been in order to provide a more accurate distance determination (see col. 3 lines 52-56).
Consider claim 41 in view of claim 39 above. El-Sallabi further discloses wherein the processing system is configured to determine a separation metric that decreases monotonically with decreasing statistical dispersion for some or all values of average signal strength, and that decreases monotonically with increasing average signal strength for some or all values of statistical dispersion (see col. 13 lines 35-40; … location classification system 101 performs the operations of defining the pre-defined locations and characterizing each one based on the GIS data. Examples of characterizations for a pre-defined location include without limitation: indoors, outdoors, high-elevation, low-elevation, etc … and col. 16 lines 1-2; … because of poor propagation indoors relative to outdoors …).
	Consider claim 42 in view of claim 1 above. El-Sallabi further discloses wherein the processing system is configured to evaluate a measure of change in the measure of statistical dispersion, over time, when determining the information relating to the proximity of the radio transmitter to the radio receiver (see col. 4 lines 11-14; … a change in a measure of the reported-on signal strengths relative to the period of time, e.g., a substantial change in mean received signal strength  …).
Consider claim 43 in view of claim 1 above. Cahill further discloses wherein the radio receiver is configured to transmit data to or receive data from the radio transmitter in response to the information relating to the proximity of the radio transmitter to the radio receiver satisfying a proximity criterion (see col. 4 line 66 – col. 5 line 5; … The method further includes identifying a peak headset RSSI signal in the plurality of headset RSSI signals and comparing the peak headset RSSI signal to a headset NEAR/FAR threshold RSSI value. A first NEAR status or FAR status indication is generated responsive to comparing the peak headset RSSI signal to a headset NEAR/FAR threshold RSSI value…). The motivation would have been in order to provide a more accurate distance determination (see col. 3 lines 52-56).
	Consider claim 45 in view of claim 43 above. El-Sallabi further discloses wherein the radio receiver comprises an antenna that the radio receiver is configured to use both for receiving the aforesaid radio signals on the plurality of frequency channels and for transmitting or receiving said data (see fig. 4, col. 6 lines 22-28 … Location classification system 101 operates on a data-processing system platform that comprises the hardware, the specialized software, and the interconnectivity, as well as the accompanying processing and data communications capabilities that execute the operations described herein, including method 400  …).
Consider claim 46 in view of claim 1 above. El-Sallabi further discloses wherein the processing system is configured to evaluate a measure of change in the measure of statistical dispersion, over time, when determining the information relating to the proximity of the radio transmitter to the radio receiver (see col. 15 lines 25-28; … the measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal is defined as one of: (i) the standard deviation,  …).
Consider claim 47 in view of claim 1 above. Cahill further discloses at least one sensor which is configured to provide additional sensor data, wherein the radio system is configured to utilise said additional sensor data when generating said information relating to proximity (see col. 5 lines 19-25; … In one example, the sensor is a motion detector. In further examples, the sensor may be an infra-red detector, a pyroelectric sensor, a capacitance circuit, a micro-switch, an inductive proximity switch, a skin resistance sensor, or at least two pyroelectric sensors for determining a difference in temperature readings from the two pyroelectric sensors…). The motivation would have been in order to provide a more accurate distance determination (see col. 3 lines 52-56).
Consider claim 49 in view of claim 1 above. El-Sallabi further discloses wherein the processing system is configured to evaluate a measure of change in the measure of statistical dispersion, over time, when determining the information relating to the proximity of the radio transmitter to the radio receiver (see col. 8 lines 59-63; … Location classification system 101 comprises: processor 301; memory 303; and transceiver 305. Location classification system 101 comprises the hardware and requisite application software to execute software, receive signals, transmit signals …).
Consider claim 50 in view of claim 1 above. El-Sallabi further discloses wherein the processing system is configured to evaluate a measure of change in the measure of statistical dispersion, over time, when determining the information relating to the proximity of the radio transmitter to the radio receiver (see fig. 3, col. 8 lines 59-63; … Location classification system 101 comprises: processor 301; memory 303; and transceiver 305. Location classification system 101 comprises the hardware and requisite application software to execute software, receive signals, transmit signals … and col. 8 lines 60-65; …  Location classification system 101 comprises the hardware and requisite application software to execute software, receive signals, transmit signals, and process data such that it performs the operations described herein …).
Consider claim 51 in view of claim 1 above. El-Sallabi discloses a plurality of radio receivers, wherein: each of the radio receivers is configured to detect the radio signals from the radio transmitter (see fig. 1, col 7 lines 30-35 … As depicted here, wireless terminal 150 receives radio-frequency ("RF") wireless signals from base stations 107-1, 107-2, and 107-3; wireless terminal 150 has an active two-way communication link with only one base station--base station 107-2 (as described in more detail in regard to FIG. 2) … and 57-60 …  wireless terminal 150 "sees" beacon signals from one or more antennas of each of the several base stations 107 …); each of the radio receivers is configured to measure respective signal strengths of the radio signals for each of the plurality of frequency channels (see col. 8 lines 6-13; … Thus, wireless terminal 150 receives a plurality of wireless signals from a plurality of antennas, each signal being received by the wireless terminal with a given signal strength, e.g., measured in dBm. Wireless terminal 150 empirically measures the received signal strengths. According to the illustrative embodiment, the received signal strengths are periodically reported by wireless terminal 150 in a signal report 203  …); and evaluating a measure of statistical dispersion of the respective signal strengths over the plurality of frequency channels, and using the measure of statistical dispersion to generate information relating to a proximity of the radio transmitter to the radio receiver (see col. 15 lines 11-21; …a measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal; all other considerations being equal, because of poor propagation indoors relative to outdoors, when a measure of statistical dispersion indicates relatively higher dispersion among the received signal strengths (e.g., high standard deviation), the factor tends to indicate that the signals were received indoors; likewise, perhaps because of lower received power indoors, a relatively low mean may indicate that the signals were received indoors   … and col. 16 lines 25-34; a measure of statistical dispersion of the set of distances between the antenna of a reported-on serving cell and the antenna of each reported-on neighbor cell; all other considerations being equal, because of poor propagation indoors relative to outdoors, indoor antennas tend to be more closely spaced, and therefore when a measure of statistical dispersion of the inter-antenna distances is a relatively low number, the factor tends to indicate that the wireless signals were received indoors).
Consider claim 52 in view of claim 1 above. El-Sallabi discloses a plurality of radio receivers, wherein: each of the radio receivers is configured to detect the radio signals from the radio transmitter (see fig. 1, col 7 lines 30-35 … As depicted here, wireless terminal 150 receives radio-frequency ("RF") wireless signals from base stations 107-1, 107-2, and 107-3; wireless terminal 150 has an active two-way communication link with only one base station--base station 107-2 (as described in more detail in regard to FIG. 2) … and 57-60 …  wireless terminal 150 "sees" beacon signals from one or more antennas of each of the several base stations 107 …); each of the radio receivers is configured to measure respective signal strengths of the radio signals for each of the plurality of frequency channels (see col. 8 lines 6-13; … Thus, wireless terminal 150 receives a plurality of wireless signals from a plurality of antennas, each signal being received by the wireless terminal with a given signal strength, e.g., measured in dBm. Wireless terminal 150 empirically measures the received signal strengths. According to the illustrative embodiment, the received signal strengths are periodically reported by wireless terminal 150 in a signal report 203  …); and the processing system is configured to evaluate, for each radio receiver, a measure of statistical dispersion of the respective signal strengths over the plurality of frequency channels, and to use the measures of statistical dispersion to identify a closest radio receiver of the plurality of radio receiver to the radio transmitter (see col. 15 lines 11-21; …a measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal; all other considerations being equal, because of poor propagation indoors relative to outdoors, when a measure of statistical dispersion indicates relatively higher dispersion among the received signal strengths (e.g., high standard deviation), the factor tends to indicate that the signals were received indoors; likewise, perhaps because of lower received power indoors, a relatively low mean may indicate that the signals were received indoors   … and col. 16 lines 25-34; a measure of statistical dispersion of the set of distances between the antenna of a reported-on serving cell and the antenna of each reported-on neighbor cell; all other considerations being equal, because of poor propagation indoors relative to outdoors, indoor antennas tend to be more closely spaced, and therefore when a measure of statistical dispersion of the inter-antenna distances is a relatively low number, the factor tends to indicate that the wireless signals were received indoors).
Consider claim 53. El-Sallabi discloses method of controlling a radio system, the method comprising (see col. 8 lines 59-63; … Location classification system 101 comprises: processor 301; memory 303; and transceiver 305. Location classification system 101 comprises the hardware and requisite application software to execute software, receive signals, transmit signals …): a radio receiver detecting radio signals transmitted from a radio transmitter on a plurality of frequency channels (see fig. 1, col 7 lines 30-35 … As depicted here, wireless terminal 150 receives radio-frequency ("RF") wireless signals from base stations 107-1, 107-2, and 107-3; wireless terminal 150 has an active two-way communication link with only one base station--base station 107-2 (as described in more detail in regard to FIG. 2) … and 57-60 …  wireless terminal 150 "sees" beacon signals from one or more antennas of each of the several base stations 107 …); measuring respective signal strengths of the radio signals for each of the plurality of frequency channels (see col. 8 lines 6-13; … Thus, wireless terminal 150 receives a plurality of wireless signals from a plurality of antennas, each signal being received by the wireless terminal with a given signal strength, e.g., measured in dBm. Wireless terminal 150 empirically measures the received signal strengths. According to the illustrative embodiment, the received signal strengths are periodically reported by wireless terminal 150 in a signal report 203  …); and evaluating a measure of statistical dispersion of the respective signal strengths over the plurality of frequency channels, and using the measure of statistical dispersion to generate information relating to a proximity of the radio transmitter to the radio receiver (see col. 15 lines 11-21; …a measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal; all other considerations being equal, because of poor propagation indoors relative to outdoors, when a measure of statistical dispersion indicates relatively higher dispersion among the received signal strengths (e.g., high standard deviation), the factor tends to indicate that the signals were received indoors; likewise, perhaps because of lower received power indoors, a relatively low mean may indicate that the signals were received indoors   … and col. 16 lines 25-34; a measure of statistical dispersion of the set of distances between the antenna of a reported-on serving cell and the antenna of each reported-on neighbor cell; all other considerations being equal, because of poor propagation indoors relative to outdoors, indoor antennas tend to be more closely spaced, and therefore when a measure of statistical dispersion of the inter-antenna distances is a relatively low number, the factor tends to indicate that the wireless signals were received indoors).
Consider claim 54 in view of claim 53 above. El-Sallabi discloses the radio receiver detecting radio signals from a plurality of radio transmitters (see fig. 1, col 7 lines 30-35 … As depicted here, wireless terminal 150 receives radio-frequency ("RF") wireless signals from base stations 107-1, 107-2, and 107-3; wireless terminal 150 has an active two-way communication link with only one base station--base station 107-2 (as described in more detail in regard to FIG. 2) … and 57-60 …  wireless terminal 150 "sees" beacon signals from one or more antennas of each of the several base stations 107 …); measuring a respective signal strength of each of the radio signals (see col. 8 lines 6-13; … Thus, wireless terminal 150 receives a plurality of wireless signals from a plurality of antennas, each signal being received by the wireless terminal with a given signal strength, e.g., measured in dBm. Wireless terminal 150 empirically measures the received signal strengths. According to the illustrative embodiment, the received signal strengths are periodically reported by wireless terminal 150 in a signal report 203  …); and evaluating, for each radio transmitter, a respective measure of statistical dispersion of the signal strengths over the respective plurality of frequency channels, and using the measures of statistical dispersion to identify a closest radio transmitter of the plurality of radio transmitters to the radio receiver (see col. 15 lines 11-21; …a measure of statistical dispersion of the reported-on signal strengths received by the wireless terminal; all other considerations being equal, because of poor propagation indoors relative to outdoors, when a measure of statistical dispersion indicates relatively higher dispersion among the received signal strengths (e.g., high standard deviation), the factor tends to indicate that the signals were received indoors; likewise, perhaps because of lower received power indoors, a relatively low mean may indicate that the signals were received indoors   … and col. 16 lines 25-34; a measure of statistical dispersion of the set of distances between the antenna of a reported-on serving cell and the antenna of each reported-on neighbor cell; all other considerations being equal, because of poor propagation indoors relative to outdoors, indoor antennas tend to be more closely spaced, and therefore when a measure of statistical dispersion of the inter-antenna distances is a relatively low number, the factor tends to indicate that the wireless signals were received indoors).

10.	Claim(s) 44  is rejected under 35 U.S.C. 103 as being unpatentable over El-Sallabi; in view of Cahill as applied to claim 43 above, and further in view of White; Michael Wells et al. (US 10482440 B1), hereafter “White.”
Consider claim 44 in view of claim 43 above. El-Sallabi, as modified by Cahill, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitation as taught by White in analogous art; wherein said data relates to a payment (see col. 1 lines 57-58; …  enabled payment terminal thereby causing payment information to be transferred to the payment terminal …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of El-Sallabi, as modified by Cahill and have it include the teachings of White. The motivation would have been in order to provide payment transaction (see col. 1 lines 57-58). 

11.	Claim(s) 48  is rejected under 35 U.S.C. 103 as being unpatentable over El-Sallabi; in view of Cahill as applied to claim 43 above, and further in view of Rathod; Yogesh Chunilal (US 20160132231 A1), hereafter “Rathod.”
Consider claim 48 in view of claim 47 above. El-Sallabi, as modified by Cahill, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitation as taught by Rathod in analogous art; wherein the at least one sensor comprises an accelerometer, and the additional sensor data comprises gesture information (see 0041 lines 7-12; …  Such sensor(s) may include accelerometers, gyroscopes, gesture sensors, proximity sensors, direction sensors like a magnetic compass, audio sensors like a microphone, voice sensor, image sensor, localization (GPS) sensors, biometric or fingerprint sensors, touch screen sensors, and/or many other available sensors …).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of El-Sallabi, as modified by Cahill and have it include the teachings of Rathod. The motivation would have been in order utilize sensor data for accuracy (see 0041 lines 7-12). 
Conclusion 
12.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their description of using wireless signal to determine device proximity.
	US 8616975 B1
	US 20130073406 A1
	US 20070273583 A1
13.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
May 10, 2022